COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
        NO. 2-05-362-CV
 
CAROL
EMORY AND JUDY SMITH                                        APPELLANTS
 
 
                                                   V.
 
CITY
OF WICHITA FALLS                                                        APPELLEE
 
                                               ----------
             FROM THE 30TH
DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                              ------------
On October 17, 2005 and November 17, 2005, we notified appellants, in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $125 filing fee was paid. 
See Tex. R. App. P.
42.3(c).  Appellants have not paid the
$125 filing fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellants have failed to comply with a requirement of the
rules of appellate procedure and the Texas Supreme Court=s order of July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellants shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  WALKER, J.; CAYCE,
C.J.; and MCCOY, J. 
DELIVERED:  December 22, 2005
 
 




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).